Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification/Drawing
1. 	Specification/Drawing filed on 02/25/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	JIN (JP 2010107062, 05-2010, G 01 N 17/002) describes control method includes steps of: setting a control target value; measuring physical amounts of several positions in the closed space; calculating each moving average; and controlling the air-conditioning device 8 so that a center value between a 

	Satoh ( US 2010/0096380) describes a  column oven 10 has an outer chamber 12, an inner chamber 14 disposed in the outer chamber 12, and column 16 disposed in the inner chamber 14. The outer chamber includes heater 18, fan 20 for the outer chamber for circulating air heated by the heater 18, and a temperature sensor 22 for the outer chamber for detecting temperature inside the outer chamber. The inner chamber 14 includes fans 24 for the inner chamber and a temperature sensor 26 for the inner chamber for detecting temperature inside the inner chamber. An inner chamber wall is spaced-apart from an outer chamber wall. A target temperature in the outer chamber is set based on temperature detected by the temperature sensor 26 for the inner chamber. A temperature controller 28 controls power distribution to the heater 18 according to temperature detected by the temperature sensor 22 for the outer chamber.

	ZHANG (CN 106681398, Jul 2019, G05D 23/32 ) describes  a kind of temprature control method of high low temperature cycles test case, system and high low temperature cycles test case, this method includes determining unit temperature variable gradient t first0；Then current test case internal temperature t is obtained1With external temperature t2；Then according to the chamber internal temperature t detected1, external temperature t2And unit temperature variable gradient t0, power required for calculating heating using PID control method or ；Then driving heating device or refrigerating plant are realized and are adjusted by the temperature of target of unit temperature variable gradient, and guarantee test case internal temperature is stably maintained at t1+nt0Centered on, concussion is no more than Δ t up and down, holds time more than E, n=(1,2, N)；Finally according to above-mentioned steps, execute with unit temperature variable gradient t0It is controlled for the high/low temperature alternation at interval.

	NOJIMA (WO 2014/030438, Feb. 2014, C10B 21/10 ) describes an automate battery temperature detection and provide appropriate coke oven temperature control. The coke oven temperature control device is a device for controlling the temperature of a coke oven in which a single battery is configured by arranging multiple ovens formed from a combustion chamber (1) and a carbonization chamber (2). The temperature control device comprises: a battery temperature detection unit (4) for detecting the battery temperature; a fuel gas valve (14) for changing the flow of fuel gas supplied to the battery as a whole; and a battery temperature control unit (5) for controlling the supplied amount using the fuel gas valve (14) so that the difference between the actual battery temperature T2 detected by the battery temperature detection unit (4) and a previously determined target battery temperature T0 is eliminated. The battery temperature detection unit (4) comprises: a temperature sensor (40), which is disposed in at least one combustion chamber (1) and is for detecting the ambient temperature inside the combustion chamber (1) at a distance from the oven wall; and a battery temperature-deriving unit (41) for deriving the actual battery temperature T2 in accordance with the detection results of the temperature sensor (40).

Allowable Subject Matter
3.	Claims 1-15 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 7 and 13 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a temperature characteristic evaluation method for evaluating temperature characteristics in an internal space of a climate chamber which operates to maintain a temperature in the internal space in a predetermined set temperature, the temperature characteristic evaluation method comprising the steps of: obtaining a differential group in each of the plurality of temperature data groups by calculating a difference between the ambient temperature data and the set temperature data 

Claims 2-6 are allowed due to their dependency on claim 1.

Regarding claim 7:
The primary reason for the allowance of claim 7 is the inclusion of a temperature characteristic evaluation method for evaluating  obtaining a differential group in each of the plurality of temperature data groups by calculating a difference between the ambient temperature data and the set temperature data as a first difference, calculating a difference between the plurality of internal temperature data and the set temperature data as a second difference in each of the plurality of positions, and combining the calculated first and second differences by the computer. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 8-12 are allowed due to their dependency on claim 7.


The primary reason for the allowance of claim 13 is the inclusion of a temperature characteristics in an internal space of a climate chamber which operates to maintain a temperature in the internal space in a predetermined set temperature, the temperature characteristic evaluation method comprising the steps of: obtaining a differential group in each of the plurality of temperature data groups by calculating a difference between the ambient temperature data and the set temperature data as a first difference, calculating a difference between the plurality of internal temperature data and the set temperature data as a second difference in each of the plurality of positions, and combining the calculated first and second differences by the computer. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 14-15 are allowed due to their dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 1, 2021